 

oo NY DR Wn FP WH ND

\o

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cr-00222-DAD-BAM Document 34 Filed 11/23/20 Page 1of1

 

NOV 2 3 2020

CLERK, U.S. DISTRICT COUR
EASTERN DISTRICT OF ALIFORNIA
ay /

 

DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Ne: 1:20-CR-00222-2-DAD
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
JESUS ORNALESSANCHEZ, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Mark W. Coleman be appointed to represent the above
defendant in this case effective nunc pro tunc to November 20, 2020 in place of the Federal
Defenders.

This appointment shall remain in effect until further order of this court.

DATED: 11/23/2020 Za

HON. ERICA P. GROSJEAN
United States Magistrate Judge

 
